Case 7:19-cv-00680-PMS Document 32 Filed 02/24/21 Page 1 of 8 Pageid#: 253




               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                        ROANOKE DIVISION

LORENZA GERALD FEREBEE, JR.,                  )
    Plaintiff,                                )
                                              )   Civil Action No. 7:19cv00680
v.                                            )
                                              )   MEMORANDUM OPINION
WARDEN C. MANIS,                              )
    Defendant                                 )   By: Pamela Meade Sargent
                                              )   United States Magistrate Judge
                                              )

      Plaintiff, Lorenza Gerald Ferebee, Jr., (“Ferebee”), is a Virginia Department
of Corrections, (“VDOC”), inmate currently housed at Wallens Ridge State Prison,
(“Wallens Ridge”). Ferebee has filed this civil rights action pursuant to 42 U.S.C.
§1983, against VDOC employee Wallens Ridge Warden C. Manis, (“Manis”),
alleging that his rights under the First and Fourteenth Amendments to the U.S.
Constitution were violated. This case is before the court on the defendant’s Motion
To Dismiss Plaintiff’s Amended Complaint, (Docket Item No. 27) (“Motion”), and
plaintiff’s Motion To Amend, (Docket Item No. 31). For the reasons stated below,
the Motion will be granted, and the Motion To Amend, will be denied.


                                     I. Facts


      In his Amended Complaint, (Docket Item No. 26), Ferebee seeks a declaratory
judgment, injunctive relief and compensatory, punitive, treble, special and nominal
damages, alleging that the defendant violated his First Amendment right to free




                                        -1-
 Case 7:19-cv-00680-PMS Document 32 Filed 02/24/21 Page 2 of 8 Pageid#: 254




speech.1 In his Amended Complaint, which is sworn to under penalty of perjury,
Ferebee stated that on March 28, 2019, he spoke to Manis face-to-face concerning
Wallens Ridge policy that forbids inmates from talking to one another, to staff and
employees, etc., through the gate/fence during recreation.2 (Amended Complaint at
4; Docket Item No. 31-2 at 4.) Manis responded that Wallens Ridge policy was
posted on the prison gate to prevent Ferebee, or any prisoner, from talking to another
prisoner, staff, employee, etc., while on the recreation yard. (Amended Complaint at
4.) Manis informed Ferebee that, if he did not follow the posted rule, he would be
punished by either an institutional disciplinary charge or sent to his cell. (Amended
Complaint at 5; Document Item No. 31-2 at 5.)


       On June 2, 2019, Ferebee attempted to speak to another inmate about a recent
death in his family through the dividing fence during outdoor recreation. (Amended
Complaint at 5; Docket Item No. 31-2 at 5.) Ferebee alleges that B. Roberts, a
correctional officer, saw this and executed Manis’s “policy and custom” by sending
him to his cell and denying him outside recreation as punishment for talking to
another inmate through the dividing fence. (Amended Complaint at 5; Docket Item
No. 31-2 at 5.) Roberts instructed Ferebee to return to his cell and threatened to write
an institutional disciplinary charge if he did not obey his order to return to his cell.
(Amended Complaint at 5; Docket Item No. 31-2 at 5.) Ferebee complied with the




       1
        While Ferebee asserts that the defendant’s actions also violated the Fourteenth
Amendment, he raises no separate due process or equal protection claim in either the Amended
Complaint or the proposed Second Amended Complaint.
       2
         Ferebee alleges that he spoke to Manis about this “policy” on March 28, 2019. (Amended
Complaint at 4; Docket Item No. 31-2 at 4.) To the extent he implies that this was preceded by an
incident similar to what occurred on June 2, 2019, he has stated no facts regarding any such earlier
incident and does not appear to argue that it gives rise to a separate claim.
                                                -2-
Case 7:19-cv-00680-PMS Document 32 Filed 02/24/21 Page 3 of 8 Pageid#: 255




order and returned to his cell without incident. (Amended Complaint at 5.) Ferebee
does not allege the disciplinary charge was written.


      Ferebee later filed an Informal Complaint concerning the “policy and custom”
of “no talking” in violation of his rights. (Amended Complaint at 6; Docket Item No.
31-2 at 6.) On June 18, 2019, Q. Reynolds responded to Ferebee’s Informal
Complaint, stating that, if Ferebee is given a “direct order,” then he must comply.
(Amended Complaint at 6; Docket Item No. 31-2 at 6.) Being dissatisfied with this
response, Ferebee filed a Regular Grievance on June 27, 2019. (Docket Item No. 31-
2 at 6.) While waiting on a response to this Grievance, Ferebee filed another Informal
Complaint on July 30, 2019, addressing Wallens Ridge policy of denying him “free
speech” by not allowing him to talk on the fence or through the gate. (Docket Item
No. 31-2 at 6.)


      On July 30, 2019, in response to Ferebee’s Grievance, Manis stated that, “[t]he
procedure at Wallens Ridge State Prison govern(s) this grievance.” (Amended
Complaint at 6; Docket Item No. 31-2 at 6.) Manis has a “policy and custom” posted
on the prison gate/fence stating, “[n]o talking or yelling on the fence.” (Amended
Complaint at 6; Docket Item No. 31-2 at 5.) On August 2, 2019, Reynolds responded
to Ferebee’s July 30, 2019, Informal Complaint, stating that, “[f]or security
reason(s), we can make sure gang related information is not spread to other(s).”
(Docket Item No. 31-2 at 6.) Ferebee appealed Manis’s July 30, 2019, response.
(Docket Item No. 31-2 at 6-7.)


      Ferebee states that on September 7, 2019, he filed a third Informal Complaint
because he, along with the entire B-1 Pod and A-6 Pod, were denied outside
recreation after they were talking on the fence. (Docket Item No. 31-2 at 7.) Ferebee
                                         -3-
 Case 7:19-cv-00680-PMS Document 32 Filed 02/24/21 Page 4 of 8 Pageid#: 256




alleges that no one was a threat to safety or security because the Outside Recreation
Officer and K-9 Dog Officer were outside, and no one was on “some-gang-tanza(s).”
(Docket Item No. 31-2 at 7.) On September 11, 2019, Reynolds responded to
Ferebee’s third Informal Complaint, stating, “[t]he officer(s) are in charge of
security on the yard without a doubt. The Booth Officer did his/her job to not allow
communication between the yard(s).” (Docket Item No. 31-2 at 7.)


The only difference between Ferebee’s Amended Complaint and the proposed
Second Amended Complaint attached to the Motion To Amend is that the proposed
Second Amended Complaint alleges that the defendant’s actions also violated
Ferebee’s rights under the Eighth Amendment, in addition to the First and
Fourteenth Amendments. (Docket Item No. 31-2.) In his proposed Second Amended
Complaint, Ferebee alleges that the defendant violated his Eighth Amendment rights
by being “deliberately indifferent” to the fact that the policy violated his free speech
rights and inflicted cruel and unusual punishment. (Docket Item No. 31-2 at 4-6, 9.)


      In support of his Motion, Manis does not admit that the facts within the
Amended Complaint are true, but he accepts Ferebee’s version of the facts for
purposes of his Motion. (Docket Item No. 28 at 2.)


                                     II. Analysis


      In the Motion, the defendant argues that Ferebee’s Amended Complaint
should be dismissed under Federal Rules of Civil Procedure Rule 12(b)(6) for failing
to state a claim upon which relief may be granted. The defendant also argues that he
is entitled to dismissal of the Amended Complaint, pursuant to Federal Rules of Civil
Procedure Rule 12(b)(1) on grounds of Eleventh Amendment immunity. The
                                          -4-
 Case 7:19-cv-00680-PMS Document 32 Filed 02/24/21 Page 5 of 8 Pageid#: 257




defendant further argues that Ferebee’s claims against him in his official capacity
should be dismissed because Ferebee cannot recover money damages from him in
his official capacity under § 1983.


      A motion to dismiss under Rule 12(b)(6) examines the legal sufficiency of the
facts alleged on the face of a plaintiff’s complaint. See Edwards v. City of Goldsboro,
178 F.3d 231, 243 (4th Cir. 1999). In considering a motion to dismiss, all well-
pleaded factual allegations contained in a complaint are to be taken as true and
viewed in the light most favorable to the plaintiff. See Mylan Labs., Inc. v. Matkari,
7 F.3d 1130, 1134 (4th Cir. 1993). The complaint must contain “more than labels and
conclusions” or a “formulaic recitation of the elements of a cause of action,” and it
must allege facts specific enough to raise a right to relief above the speculative level.
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). Dismissal
also may be appropriate where the complaint contains a detailed description of
underlying facts, which fail to state a viable claim. See Estelle v. Gamble, 429 U.S.
97, 106-08 (1976).


      Furthermore, the court is required to liberally construe complaints filed by
plaintiffs proceeding pro se. See Erickson v. Pardus, 551 U.S. 89, 94 (2007). Pro se
complaints are held to a less stringent standard than those drafted by attorneys. See
Erickson, 551 at 94; Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). This
requirement of liberal construction does not mean, however, that the court should
ignore a clear failure to plead facts which set forth a cognizable claim. See Weller v.
Dep’t of Soc. Servs., 901 F.2d 387 (4th Cir. 1990).


       In this case, Ferebee claims that his First Amendment right to free speech was
violated by the defendant’s policy of prohibiting prisoners from speaking to anyone
                                           -5-
 Case 7:19-cv-00680-PMS Document 32 Filed 02/24/21 Page 6 of 8 Pageid#: 258




through the fence during outdoor recreation. He further alleges, in his proposed
Second Amended Complaint, that the defendant violated his Eighth Amendment
rights by being “deliberately indifferent” to the fact that the policy violated his free
speech rights and his right to be free from cruel and unusual punishment.


      Courts have consistently concluded that a blanket restriction on inmate speech
in a specific location within a prison is a reasonable restriction and does not
constitute a deprivation of an inmate’s First Amendment right to free speech. See
Lamar v. Coffield, 353 F. Supp. 1081, 1083 (S.D. Tex. 1972); Wheeler v. Maddox,
2017 WL 9440399, at *8 (N.D. Fla. June 27, 2017); Riley v. Muhammad, 2015 WL
10433469, at *11 (W.D. Pa. Dec. 11, 2015); Holmes v. Dalrymple, 2013 WL
504690, at * 3 (S.D. Ga. Jan. 15, 2013); Taylor v. Ozmint, 2011 WL 441934, at * 2-
3 (D. S.C. Feb. 7, 2011); Duncan v. Quarterman, 2009 WL 2614395, at * 3 (N.D.
Tex. Aug. 26, 2009); see also Wall v. Mefford, 2018 WL 9458209, at *5 (W.D. Va.
Mar. 19, 2018) (recognized in dicta). They also have held that such a restriction
does not violate the Eighth Amendment’s prohibition on cruel and unusual
punishment. See Hendrickson v. McCreanor, 199 F. App’x 95, 102 (3rd Cir. 2006);
Smiley v. Stevenson, 2010 WL 2902778, at *5 (D. S.C. Apr. 30, 2010). “Freedom of
speech … must of necessity be one of the first Constitutional guarantees to fall
subject to reasonable restriction by prison officials in the proper management and
administration of prison systems.” Lamar, 353 F. Supp. at 1083. A prisoner should
not “conflate[] the protections offered to him under the First Amendment with a
general and irrefutable right to speak whenever he so desires without repercussions.”
Holmes, 2013 WL 504690, at * 3.


      In Turner v. Safley, 482 U.S. 78, 89 (1987), the Supreme Court held that
“when a prison regulation impinges on inmates’ constitutional rights, the regulation
                                          -6-
 Case 7:19-cv-00680-PMS Document 32 Filed 02/24/21 Page 7 of 8 Pageid#: 259




is valid if it is reasonably related to legitimate penological interests.” To meet this
standard, the Court identified four factors to consider: (1) whether the regulation is
rationally related to a legitimate and neutral governmental objective; (2) whether
there are alternative avenues that remain open to the inmates to exercise the right;
(3) the impact that accommodating the asserted right will have on other guards and
prisoners and on the allocation of prison resources; and (4) whether the existence of
easy and obvious alternatives indicates that the regulation is an exaggerated response
by prison officials. See Turner, 482 U.S. at 89-90. Nonetheless, the Fourth Circuit
has recognized that “[p]rison officials should be accorded wide-ranging deference
in the adoption and execution of policies and practices that in their judgment are
needed to preserve internal order and discipline and to maintain institutional
security.” In re Long Term Admin. Segregation of Inmates Designated as Five
Percenters, 174 F.3d 464, 469 (4th Cir. 1999) (internal quotation omitted).
Furthermore, “[t]he burden … is not on the State to prove the validity of prison
regulations but on the prisoner to disprove it.” Overton v. Bazzetta, 539 U.S. 126,
132 (2003).


      Ferebee, in both the Amended Complaint and the proposed Second Amended
Complaint, cites the Turner decision and the four-part test set out above, and he
urges that the court use the test to scrutinize the regulation at issue. Nonetheless,
neither complaint contains facts from which the court could find that the regulation
at issue in this case is not reasonably related to a legitimate penological interest.
Therefore, I will dismiss Ferebee’s Amended Complaint as failing to state a claim
under Rule 12(b)(6). I also will deny Ferebee’s Motion To Amend as futile, because
the proposed Second Amended Complaint likewise fails to state a claim.




                                          -7-
Case 7:19-cv-00680-PMS Document 32 Filed 02/24/21 Page 8 of 8 Pageid#: 260




         Based on my finding that Ferebee has failed to state a claim, it is not necessary
to address the defendant’s remaining arguments.


         Based on the above-stated reasons, I will grant the Motion, deny the Motion
To Amend and dismiss Ferebee’s Second Amended Complaint for failing to state a
claim.


         An appropriate Order and Judgment will be entered.

         ENTERED: February 24, 2021.

                                          /s/ Pamela Meade Sargent
                                           UNITED STATES MAGISTRATE JUDGE




                                            -8-
